Simmons, C. J.
1. A petition to recover damages for the killing of two mules by a railroad company, which in general terms alleged that the animals were killed by a train of defendant, “ in a careless and negligent manner, running over said mules in the field of petitioner . . and on the tracks of said railroad company,” should, in the absence of amendment, have been dismissed upon special demurrer, on the ground that it did not set out any specific acts of negligence. Seaboard Air-Line Railway v. Pierce, 120 Ga. 230. See also Central Ry. Co. v. Weathers, 120 Ga. 475.
2. There was no error in overruling the general demurrer to the petition, or the demurrers filed to those paragraphs which sought a recovery of attorney’s fees and expenses of litigation on the ground that the defendant had been stubbornly litigious and had put. plaintiff to unnecessary trouble and ex- ' pense. Civil Code, §3790. Judgment reversed.

All the Justices concur.